Per Curiam.

We adopt the findings and recommendations of the board, but modify the sanction based on information received at oral argument that respondent is afflicted with alcohol addiction. Accordingly, we suspend respondent from the practice of law in this state for two years, but stay eighteen months of that suspension and place respondent on probation on condition that he receive treatment for his alcohol addiction and that the probation be supervised and monitored by relator as provided in Gov. Bar R. V(23). Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, H. Brown and Resnick, JJ., concur.
Wright, J., not participating.